SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 August 18, 2007 Date of report (Date of earliest event reported) Petroleum Development Corporation Exact Name of Registrant as Specified in Charter Nevada 0-7246 95-2636730 State or Other Jurisdiction of Incorporation Commission File Number IRS Employer Identification Number 120 Genesis Boulevard, Bridgeport, WV 26330 Address of Principal Executive Offices 304-842-3597 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) No Change Former Name or Former Address, if Changed Since Last Report Item 1.01 Entry into a Material Definitive Agreement. On August 18, 2007, upon recommendation of the Compensation Committee, the Board of Directors of Petroleum Development Corporation approved a $5,000 increase in the annual retainer payable to the non-management members of the Executive Committee of the Board of Directors, effective as of July 1, 2007.The increases are intended to better reflect the time and effort expended by the members of this committee. EXHIBIT INDEX Item 9.01.Financial Statements and Exhibits. Not applicable SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PETROLEUM DEVELOPMENT CORPORATION Date: August 23, 2007 By: /s/ Richard W. McCullough Richard W. McCullough Chief Financial Officer
